

116 S2025 IS: Agricultural Trucking Relief Act of 2019
U.S. Senate
2019-06-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS1st SessionS. 2025IN THE SENATE OF THE UNITED STATESJune 27, 2019Mr. Perdue (for himself, Mr. Merkley, Mr. Cassidy, Mrs. Hyde-Smith, Mr. Isakson, Mr. Wyden, Mr. Rubio, and Mr. Inhofe) introduced the following bill; which was read twice and referred to the Committee on Commerce, Science, and TransportationA BILLTo amend the Motor Carrier Safety Improvement Act of 1999 to modify  the definition of agricultural
			 commodities, and for other purposes.
	
 1.Short titleThis Act may be cited as the Agricultural Trucking Relief Act of 2019. 2.Agricultural commoditiesSection 229(e) of the Motor Carrier Safety Improvement Act of 1999 (49 U.S.C. 31136 note; Public Law 106–159) is amended by striking paragraph (7) and inserting the following:
			
 (7)Agricultural commodityThe term agricultural commodity includes— (A)agricultural, aquacultural, horticultural, and floricultural commodities;
 (B)fruits; (C)vegetables;
 (D)any non-human living animal and the products of that animal; and (E)other agriculture products that are—
 (i)sensitive to temperature or climate; and (ii)at risk of perishing in transit..